     Case 2:19-cv-02606-TLN-KJN Document 11 Filed 04/15/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FERNANDO SAMANIEGO,                                 No. 2:19-cv-2606 TLN KJN P
12                         Plaintiff,
13               v.                                       ORDER
14    CA. DEPT. of CORRECTIONS AND
      REHABILITATION (“CDCR”), et al,
15
                           Defendants.
16

17

18             Plaintiff is a state prisoner, proceeding through counsel. On April 13, 2020, the parties

19   filed a stipulation to extend the deadline to respond to defendants’ motion to dismiss. (ECF No.

20   10.) Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall have up to and

21   including May 14, 2020, to file an opposition or responsive pleading to defendants’ motion to

22   dismiss (ECF No. 8).

23   Dated: April 15, 2020

24

25

26
     /sama2606.stip
27

28
                                                         1
